In a proceeding to establish paternity, the appeal is from (I) an order of filiation of the Family Court, Orange County, dated May 28, 1974, which declared paternity, and (2) an order of the same court, dated July 31, 1974, which denied appellant’s motion for a new trial on the ground of newly discovered evidence. Order dated May 28, 1974, reversed, on the law and the facts, without costs, and proceeding dismissed. Appeal from order dated July 31, 1974 dismissed as academic, without costs. Proof of paternity was not established by clear and convincing proof. Martuscello, Acting P. J., Latham, Shapiro, Benjamin and Munder, JJ., concur.